DETAILED ACTION
Status of Claims
	The Response filed 11/10/2020 has been acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites the steps of retrieving social network data of a customer including obtaining a social graph, determining weights based on collected information, calculating a score based on collected and calculated information, displaying the score of the customer, selecting the customer based on score, and indicating potential off network customers based on interaction with the interactions. The invention further includes the steps of identifying particular users, obtaining values, and calculating weights, calculating an acquisition score using the weights, comparing acquisition scores of a user with a set of off network 
The limitation of obtaining graph, determining/calculating weights, identifying particular users, calculating scores, and selecting a customer, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” and “calculating” in the context of this claim encompasses the user manually calculating scores and weights based on particular rules/formula, and identifying particular consumers as being potential customers based on particular rules. Similarly, the limitation of obtaining social graphs and identifying particular users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “obtaining” and “identifying” in the context of this claim encompasses the user reading the information and looking at particular user information to determine such status or matching particular criteria. The limitation of comparing scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “comparing” in the context of this claim encompasses the user comparing numbers and mentally making a determination. “Generating a recommendation” in the context of this claim encompasses the user thinking of a 
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements of using a processor to perform the obtaining, identifying, determining, comparing, and calculating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining information, identifying particular information based on conditions, making determinations by calculations or rules, comparing numeric values, and performing calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, while the invention includes limitations such as retrieving information from a database, displaying a result, and receiving an input, these limitations are directed towards extra-solution activity. The step of retrieving information from a database is mere data gathering as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) and Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754. The implementation of a graphical interface for presenting information and receiving Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) and Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining, identifying, and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The retrieval of electronic data and utilizing a GUI is further well-understood, routine, and conventional functions. The claim is not patent eligible.

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards the analysis of social network information and identification of potential customers. The claims recites the steps of obtaining a social graph, determining weights based on collected information, calculating a score based on collected and calculated information, and determine a particular potential customer. The invention further includes the steps of identifying particular users, obtaining voice call PageRank values and SMS PageRank values 
The Examiner notes as previously discussed the independent claims are rejected under the Wilson, in view of Fletcher, Leibu, and McCuller. As shown, Wilson discloses the concept of obtaining social graphs, determine social media weight, and calculating a social media influence score. Fletcher further teaches the concept of identifying particular users based on an address book and social interactions. Leibu further teaches the concept of utilizing normalization for weights and scores. McCuller further teaches the concept of calculating social network weight based on the size of the message. Although the combination discloses these limitations, the combination fails to teach or suggest the determining an off-network customer as a potential customer based on customer interactions.
The Examiner further notes the following references:
Amidon et al. (US 20080307066 A1), which talks about targeting advertisements in a virtual world environment including utilizing a contact list of a user to identify potential users. Although Amidon teaches this concept, Amidon does not teach or suggest the potential user is an off network user.
Hines et al. (US 20100161377 A1) which talks about targeting particular users for subscription services including utilizing a contact list and further filtering the contact list based on existing subscriptions. Although Hines teaches this concept, Hines fail to 
Upon further search and consideration, although references such as Amidon and Hines teaches the concept of identifying potential users and customers using an address book, the references fails to teach or suggest this concept identifying off network customers using the social interaction analysis and scoring as currently claim. As such the Examiner has determined the invention to be non-obvious.

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. 
The Applicant first asserts the claimed invention is not a mental process as the claimed invention includes features directed towards detecting network activity. The Examiner notes in the case of SRI Int’l, 930 F.3d at 1304, the determination that the claims of SRI Int’l cannot be practically performed in the human mind includes the limitations of analyzing network packets and does not rely solely on detecting network activity. As shown in FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016) and Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d, both FairWarning and Symantec includes limitations directed towards detecting network activity including email activity and access of information. Furthermore the Applicant asserts the claimed invention is not abstract as the not directed towards a formula/algorithm and the invention is directed towards a process for 
The Applicant further asserts the claimed invention is significantly more than the judicial exception. The Applicant asserts the claimed invention is significantly more as the claimed invention is a solution to a technical problem applied in a technical context. Specifically, the Applicant asserts the steps as performed by the claimed invention cannot be characterized as generic computer functions and is similar to DDR Holdings. The Examiner notes as currently claimed, the claimed invention retrieves social media profile information, obtains a social graph by analyzing the profile information, and performs calculations to determine weights and scores. While the claimed invention does utilize a computer to perform the analysis and calculations, these are considered generic computer functions as discussed in Flook, 437 U.S. at 594, 198 USPQ2d at 199. The Applicant further asserts the claimed invention is significantly more as the claimed invention is a solution arising in the realm of network traffic and subscriber management. The Examiner notes that while the claimed invention does analyze particular information from a network environment, the claimed invention is similar to In re Maucorp, Ultramercial, OIP Technology, wherein while the respective claims included network technology limitations, the purpose of the claimed invention is ultimately . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/           Primary Examiner, Art Unit 3622